IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 96-20558
                          Conference Calendar



JOHNNY LEWIS, JR.,

                                           Plaintiff-Appellant,


versus

LEPHER JENKINS; HOAH BUI;
BERNARD IHAZA,

                                           Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-96-CV-317
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Johnny Lewis, Jr., #618757, appeals from the district

court’s dismissal of his in forma pauperis complaint as

frivolous.     We have reviewed the record and Lewis’s brief and

find no abuse of discretion.     Because Lewis’s appeal lacks an

arguable basis in law, it is frivolous.     Because the appeal is

frivolous, it is DISMISSED.     5th Cir. R. 42.2.   We caution


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-20558
                              - 2 -

appellant that any additional frivolous appeals filed by him will

invite the imposition of sanctions.   To avoid sanctions,

appellant is further cautioned to review any pending appeals to

ensure that they do not raise arguments that are frivolous.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.